Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim interpretation
(1) In regards to the “A SiC chemical vapor deposition apparatus” of claim 1,
The “SiC” defines an identity of a material used in the apparatus, thus the material name does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Therefore, when an apparatus of a prior art performs chemical vapor deposition, it is considered meeting the limitation.

(2) In regards to the “a SiC wafer” of Claim 1,
The SiC wafer is a substrate, which does not constitute a structure of the apparatus, in other words, the SiC wafer is not a structural part of the claimed apparatus, thus it does not add a patentable weight to the claimed apparatus, see the MPEP citations below.
Therefore, when an apparatus of a prior art teaches a substrate, it is considered meeting the limitation.

(3) In regards to the “raw material gas” and “purge gas” of Claim 1,
Emphasized again, the “raw material” and “purge” merely define an identity of a material used in the apparatus, thus the material name does not add a patentable weight to the claimed apparatus, in other words, use of gas inlet as either for raw 
Therefore, when the apparatus of the prior art teaches gas inlets, it is considered meeting the limitation.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Claim 6 recites “the growth space side”. There is insufficient antecedent basis for this limitation in the claim. The limitation will be examined inclusive of “a growth space side” or “the growth space”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XU et al. (US 20140120731, hereafter ‘731).
Regarding to Claim 1, ‘731 teaches:
Plasma reactors ([0002]), and various gasses are injected into the chamber so that chemical and/or physical interaction of ions with the substrate can be used to generate various features on the substrate by, e.g., etching, depositing ([0006], note it is well-known that PECVD, plasma enhanced chemical vapor deposition, is performed in a plasma reactor, the claimed “A SiC chemical vapor deposition apparatus”);
The chamber 200 (Fig. 2, [0028], note it is well-known that CVD is performed with heating inside the chamber, thus the chamber is a furnace, the claimed “comprising: a furnace body inside of which a growth space is formed”);
A chuck 215, which holds a substrate 220 to be processed ([0028], the claimed “and a placement table which is positioned in the growth space and has a placement surface on which a SiC wafer is placed”);

Nozzles 230 ([0029], the claimed “a second hole which is positioned on a side wall of the furnace body and through which a purge gas flows into the growth space”);
Pumped by a vacuum pump 225 ([0028], note pumping is performed through an hole on the chamber, thus pump connection position on the chamber inherently has an opening, the claimed “a third hole which is positioned on the side wall of the furnace body at a lower position than the second hole and discharges the gases in the growth space”);
A baffle 270 is situated within the chamber so as to restrict and/or redirect the flow of the gas emanating from the injectors 230 ([0029], the claimed “and a protrusion which protrudes towards the growth space from a lower end of the second hole to adjust a flow of the raw material gas”).

Regarding to Claims 3-4 and 6,
Fig. 2 of ‘731 shows a ring shape of the baffle 270 is parallel to the chuck 215, and the edge of the baffle is outside of the substrate 220 (the claimed “wherein the protrusion exists in a ring shape over an entire periphery of the side wall of the furnace body” of Claim 3, “wherein the protrusion is parallel with the placement surface” of Claim 4, and “wherein a first end of the protrusion on the growth space side is positioned outside of an outer periphery of the SiC wafer, which is placed on the placement surface, in a plan view of the placement surface” of Claim 6).

Regarding to Claim 7,
‘731 teaches circumference injectors or nozzles 230 ([0029], the claimed “wherein the second hole is positioned over an entire periphery of the side wall of the furnace body”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2016-050164, filed in IDS, hereafter ‘164) in view of ‘731).
Regarding to Claim 1, ‘164 teaches:
SiC chemical vapor deposition apparatus (title, the claimed “A SiC chemical vapor deposition apparatus”);
10: furnace body, 20: mounting table, and 50: SiC wafer (Fig. 1, [0087], the claimed “comprising: a furnace body inside of which a growth space is formed; and a placement table which is positioned in the growth space and has a placement surface on which a SiC wafer is placed”);
30: gas inlet pipe ([0087], the claimed “wherein the furnace body comprises a first hole which is positioned on an upper portion which faces the placement surface and through which a raw material gas is introduced into the growth space”);
40: gas discharge port ([0087], the claimed “a third hole which is positioned on the side wall of the furnace body at a lower position, and discharges the gases in the growth space”).

‘164 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) a second hole which is positioned on a side wall of the furnace body and through which a purge gas flows into the growth space, a third than the second hole and discharges the gases in the growth space,
(1B) and a protrusion which protrudes towards the growth space from a lower end of the second hole to adjust a flow of the raw material gas.

In regards to the limitation 1A:
‘731 is analogous art in the field of substrate processing apparatus ([0002] and [0006]). ‘731 teaches the gas is supplied into the vacuum enclosure by circumference injectors or nozzles 230, but additional gas may optionally injected via a central nozzle 235 (Fig. 2, [0029]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added circumference injectors, for the purpose of controlling center to edge uniformity, and/or for its suitability as a known gas inlet arrangement with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07. When the circumference injectors are added, as discussed in the claim interpretation above, the injectors are clearly capable of supplying any type of gas, such as precursor, reactant, or inert gas.

In regards to the limitation 1B:
‘731 further teaches a baffle 270 is situated within the chamber so as to restrict and/or redirect the flow of the gas emanating from the injectors 230 ([0029]).

When the circumference injectors are added, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have added the baffle, for the purpose of restricting and/or redirecting the flow of the gas, towards the substrate edge.

Regarding to Claims 3-4 and 6-7,
Fig. 2 of ‘731 shows a ring shape of the baffle 270 is parallel to the chuck 215, and the edge of the baffle is outside of the substrate 220, and further teaches circumference injectors or nozzles 230 ([0029]).
Therefore, the baffle and the injectors imported into the apparatus of ‘164 have the similar feature (the claimed “wherein the protrusion exists in a ring shape over an entire periphery of the side wall of the furnace body” of Claim 3, “wherein the protrusion is parallel with the placement surface” of Claim 4, “wherein a first end of the protrusion on the growth space side is positioned outside of an outer periphery of the SiC wafer, which is placed on the placement surface, in a plan view of the placement surface” of Claim 6, and “wherein the second hole is positioned over an entire periphery of the side wall of the furnace body” of Claim 7).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over ‘164 and ‘731, as being applied to Claim 1 rejection above, further in view of Kordina et al. (US 20080026591, hereafter ‘591).
Regarding to Claim 2, 


‘164 and ‘731 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: an inner diameter of the first portion is smaller than an inner diameter of the third portion.

‘591 is analogous art in the field of growth reactor (title). Fig. 1 of ‘591 shows a portion having gas supply has a smaller diameter than a portion having a mount.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the diameter of the gas supply portion of ‘164, to be smaller than the diameter of the mounting portion, for the purpose of reducing undesired gas spreading into a wider space.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ‘164 and ‘731, as being applied to Claim 1 rejection above, further in view of Ishikawa et al. (US 20030024901, hereafter ‘901).
Regarding to Claim 5, 
‘164 and ‘731 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 5: wherein the protrusion protrudes from the side wall of the furnace body towards the growth space such that the protrusion is tilted obliquely upward with respect to the placement surface.

‘901 is analogous art in the field of substrate process apparatus (abstract). Fig. 2E (2) of ‘901 shows a nozzle tilted obliquely upward with respect to the placement surface.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the angle of the imported baffle, such that it is tilted obliquely upward with respect to the placement surface, for the purpose of controlling center to edge uniformity by controlling flow rate of the gas supplied from the circumference injectors.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718